Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on April 6, 2022. 

2. Claims 1-11, 14-17, 19, and 21-24 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “receiving a program content for execution at a system that is a part of a user’s internal computer network, wherein the program content specifies data to be logged; determining that a data item identified by the program content belongs to a specific type; in response to the determination that the data item belongs to the specific type, determining whether the data item identified by the program content meets a filter specification separate from the program content, wherein the filter specification indicates a presence of a monitoring mode for diagnosing computer system problems by utilizing debugging computer code that is executed in a same thread as computer code to be debugged; and in response to a determination that the data item meets the filter specification, automatically sending a log item of the data item to a remote system that is not a part of the user’s internal computer network,” in independent claims 1 and 19, 
“receiving a program content for execution at a system that is a part of a user’s internal computer network, wherein the program content specifies data to be logged; determining that a data item identified by the program content belongs to a specific type; in response to the determination that the data item belongs to the specific type, determining whether the data item identified by the program content meets a filter specification separate from the program content; in response to a determination that the data item meets the filter specification, automatically sending a log item of the data item to a remote system that is not a part of the user’s internal computer network; receiving a different filter specification; determining whether a different data item meets the different filter specification; and in response to the determination that the different data item meets the different filter specification, storing a log item of the different data item locally within the user’s internal computer network without sending the log item of the different data item to the remote system,” in independent claim 21, which are not found in the prior art of record.
Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
NPL to Taheri et al. discloses a tool called DiffTrace that approaches debugging via whole program tracing and diffing of typical and erroneous traces, and a user-configurable front-end filters out irrelevant function calls and then summarizes loops in the retained function calls based on state-of-the-art loop extraction algorithms.
US 2017/0109253 to Shen discloses a system and a method for filtering a system log under an operating system, implemented on an electronic device installed with the operating system. The electronic device executes a system log filter procedure including a program compile-time stage and a program runtime stage, and the program runtime stage is executed to filter system log corresponding to the configured filtered information.


5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192